

	

		II

		109th CONGRESS

		1st Session

		S. 1982

		IN THE SENATE OF THE UNITED STATES

		

			November 9, 2005

			Ms. Snowe introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide a

		  tax credit against residential heating costs.

	

	

		1.Short titleThis Act may be cited as the

			 Home Energy Assistance Act of

			 2005.

		2.Tax credit against

			 residential heating costs

			(a)In

			 generalSubpart A of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is

			 amended by inserting after section 25D the following new section:

				

					25E.Credit against

				residential heating costs

						(a)General

				ruleIn the case of an individual, there shall be allowed as a

				credit against the tax imposed by this chapter for the taxable year an amount

				equal to the amount paid or incurred during such taxable year for residential

				heating costs.

						(b)Limitations

							(1)Dollar

				limitationThe amount of the credit allowed to under subsection

				(a) to any taxpayer shall not exceed $500 for any taxable year.

							(2)Limitation

				based on adjusted gross income

								(A)In

				generalThe amount of the credit which would (but for this

				paragraph) be taken into account under subsection (a) for the taxable year

				shall be reduced (but not below zero) by the amount determined under

				subparagraph (B).

								(B)Amount of

				reductionThe amount determined under this subparagraph is the

				amount which bears the same ratio to the amount which would be so taken into

				account as—

									(i)the excess

				of—

										(I)the taxpayers

				adjusted gross income for such taxable year, over

										(II)the threshold

				amount, bears to

										(ii)the phaseout

				amount.

									(C)Threshold

				amountFor purposes of this paragraph, the term threshold

				amount means—

									(i)$80,000 in the

				case of a joint return,

									(ii)$65,000 in the

				case of a head of a household, and

									(iii)$40,000 in any

				other case.

									(D)Phaseout

				amountFor purposes of this paragraph, the term phaseout

				amount means—

									(i)$20,000 in the

				case of a joint return or a head of a household, and

									(ii)$10,000 in any

				other case.

									(3)Maximum credit

				per household

								(A)In

				generalIn the case of any household, the credit under subsection

				(a) shall be allowed only to the individual residing in such household who

				furnishes the largest portion (whether or not more than one-half) of the cost

				of maintaining such household.

								(B)Determination

				of amountIn the case of an individual described in subparagraph

				(A), such individual shall, for purposes of determining the amount of the

				credit allowed under subsection (a), be treated as having paid or incurred

				during such taxable year for increased residential heating costs an amount

				equal to the sum of the amounts paid or incurred for such heating costs by all

				individuals residing in such household (including any amount allocable to any

				such individual under subsection (d) or (e)).

								(c)Carryback of

				credit

							(1)In

				generalIf the credit allowable under subsection (a) for a

				taxable year exceeds the limitation under subsection (b)(1) for such taxable

				year, such excess shall be allowed—

								(A)as a credit

				carryback to each of the 2 taxable years preceding such taxable year,

				and

								(B)as a credit

				carryforward to each of the 20 taxable years following such taxable

				year.

								(2)Amount carried

				to each yearRules similar to the rules of section 39(b)(2) shall

				apply for purposes of this section.

							(3)LimitationThe

				amount of unused credit which may be taken into account under paragraph (1) for

				any taxable year shall not exceed the limitation under subsection

				(b)(1).

							(d)Definitions and

				special rulesFor purposes of this section—

							(1)Residential

				heating costsThe term residential heating costs

				means costs incurred in connection with an energy source used to heat a

				principal residence of the taxpayer located in the United States.

							(2)Principal

				residenceThe term principal residence has the same

				meaning as in section 121, except that—

								(A)no ownership

				requirement shall be imposed, and

								(B)the principal

				residence must be used by the taxpayer as the taxpayer’s residence during the

				taxable year.

								(3)No credit for

				married individuals filing separate returnsIf the taxpayer is a

				married individual (within the meaning of section 7703), this section shall

				apply only if the taxpayer and the taxpayer's spouse file a joint return for

				the taxable year.

							(4)Treatment of

				expenses paid by dependentIf a deduction under section 151 with

				respect to an individual is allowed to another taxpayer for a taxable year

				beginning in the calendar year in which such individual's taxable year

				begins—

								(A)no credit shall

				be allowed under subsection (a) to such individual for such individual's

				taxable year, and

								(B)residential

				heating costs paid by such individual during such individual's taxable year

				shall be treated for purposes of this section as paid by such other

				taxpayer.

								(e)Homeowners

				associationsThe application of this section to homeowners

				associations (as defined in section 528(c)(1)) or members of such associations,

				and tenant-stockholders in cooperative housing corporations (as defined in

				section 216), shall be allowed by allocation, apportionment, or otherwise, to

				the individuals paying, directly or indirectly, for the increased residential

				heating cost so incurred.

						(f)Applicability

				of SectionThis section shall apply to taxable years beginning

				after December 31, 2005, and before January 1,

				2007.

						.

			(b)Reduction in

			 withholdingThe Secretary of the Treasury—

				(1)shall educate

			 taxpayers on adjusting withholding of taxes to reflect any anticipated tax

			 credit under section 25E of the Internal Revenue Code of 1986, and

				(2)may adjust the

			 wage withholding tables prescribed under section 3402(a)(1) of such Code to

			 take into account the credit allowed under section 25E of such Code.

				(c)Clerical

			 amendmentThe table of sections for subpart A of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 striking the item relating to section 35 and by adding at the end the following

			 new items:

				

					

						Sec. 25E. Credit against residential

				heating

				costs.

					

					.

			(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			3.Disallowance of

			 use of LIFO method of accounting by large integrated oil companies for last

			 taxable year ending before October 1, 2005

			(a)General

			 ruleNotwithstanding any other provision of law, an applicable

			 integrated oil company shall, in determining the amount of Federal income tax

			 imposed on such company for its most recent taxable year ending on or before

			 September 30, 2005, use the first-in, first-out (FIFO) method of accounting

			 rather than the last-in, last-out (LIFO) method of accounting with respect to

			 its crude oil inventories.

			(b)Application of

			 requirementThe requirement to use the first-in, first-out (FIFO)

			 method of accounting under subsection (a)—

				(1)shall not be

			 treated as a change in method of accounting, and

				(2)shall be

			 disregarded in determining the method of accounting required to be used in any

			 succeeding taxable year.

				(c)Applicable

			 integrated oil companyFor purposes of this section, the term

			 applicable integrated oil company means an integrated oil company

			 (as defined in section 291(b)(4) of the Internal Revenue Code of 1986)

			 which—

				(1)had gross

			 receipts in excess of $1,000,000,000 for its most recent taxable year ending on

			 or before September 30, 2005, and

				(2)would, without

			 regard to this section, use the last-in, first-out (LIFO) method of accounting

			 with respect to its crude oil inventories for such taxable year.

				For

			 purposes of paragraph (1), all persons treated as a single employer under

			 subsections (a) and (b) of section 52 of the Internal Revenue Code of 1986

			 shall be treated as 1 person.

